DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. in view of Jahoda.
Iyengar et al. discloses a heat exchanger comprising:  a shell 401 to which a second heat medium (air) is supplied; and a heat exchanger (evaporator) 450 through which a primary heat medium (refrigerant) flows.  Iyenegar et al.  does not disclose a plate fin coil body as recited.  Jahoda teaches a heat exchanger (an evaporator) comprising a plate fin coil body including a plurality of plate fins 22; and a coil (34, 32) which passes through the plate fins via openings 24, and through a primary heat medium (refrigerant) flows.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Iyenegar et al. by replacing the evaporator with an evaporator comprising a plate fin coil body comprising plate fins and a coil which passes through the plate fins for a primary heat medium flows as taught by Jahoda to provide heat transfer of the refrigerant.  Regarding claim 2, the coil of Jahoda includes a plurality of heat medium passages (the upper and lower sections 34 and section of 32 of the coil).  It would also have been obvious to one having ordinary skill in the art at the time the invention was made that the coil would have an inlet and an outlet to form a refrigerant circuit including the sections 32 and 34 of the coil.
Allowable Subject Matter
4.	Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763